Citation Nr: 1624139	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-20 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bipolar disorder, including as secondary to the service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to an increased rating in excess of 30 percent for the service-connected PTSD, from February 3, 2009.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 
INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from March 1986 to March 2000.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This matter was previously remanded by the Board in a January 2014 decision to obtain outstanding VA treatment records and a new VA examination and opinion regarding the etiology of the bipolar disorder and current severity of the PTSD.  As discussed below, the Board is granting service connection for bipolar disorder, granting an increased rating of 70 percent for PTSD, which, in this case, constitutes a full grant of benefits sought, and remanding the remaining issue of entitlement to TDIU.  Therefore, no discussion of compliance with the prior Board remand order is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of bipolar disorder. 

2.  The bipolar disorder was incurred in service.    

3.  Symptoms of PTSD and bipolar disorder cannot be differentiated.  

4.  For the entire rating period from February 3, 2009, the service-connected PTSD and bipolar disorder have been manifested by symptoms of impaired impulse control, including episodes with uncontrolled spending, and periods of irritability with unprovoked violence, difficulty in adapting to stressful circumstances, occasional suicidal ideation, occasional hallucinations, depressed mood, anxiety, irritability, panic attacks, impairment of short term memory, difficulty in establishing and maintaining effective work and social relationships, and chronic sleep impairment that cause occupational and social impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bipolar disorder have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for an increased rating of 70 percent, but no higher, for PTSD with bipolar disorder have been met for the entire rating period on appeal from February 3, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In the present case, the Veteran expressly stated in the May 2010 substantive appeal that the appeal would be satisfied with a grant of a 70 percent rating for the service-connected PTSD.  This decision constitutes a grant of service connection for bipolar disorder and a grant of an increased rating of 70 percent for the PTSD (now with bipolar disorder) for the entire rating period on appeal; therefore, no further discussion regarding VCAA notice or assistance duties, including regarding missing or incomplete service treatment records, is required.


Service Connection for Bipolar Disorder 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R.	 § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 	 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  As bipolar disorder is not a psychosis, it is not a disease listed under 38 C.F.R. § 3.309(a), and the presumptive provisions based on "chronic" in-service symptoms and "continuous symptoms" after service do not apply; therefore, the Board will address whether the bipolar disorder may be service connected on a direct basis.  

A lay person is competent to report on the onset and reoccurrence of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d, 1372, 1376-77 (Fed. Cir. 2007).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.	 § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As with all claims, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.

The Veteran generally contends that symptoms of the bipolar disorder began during active duty at the same time as the symptoms of the PTSD, that symptoms of bipolar disorder continued during service and after service separation, and that the bipolar disorder was caused by the PTSD.  See May 2010 substantive appeal.  

The Board finds that the Veteran has a current diagnosis of bipolar disorder.  Review of VA treatment records show that the Veteran was diagnosed with bipolar disorder in 2009, and has been treated for bipolar disorder since that time.  Furthermore, in April 2009 and September 2014, the Veteran was afforded VA examinations, and each VA examiner diagnosed bipolar disorder.  

Next, the Board finds that, based on all the evidence of record, the evidence is at least in equipoise regarding the question of whether the bipolar disorder was incurred during active duty.  Service treatment records show that in 1998 the Veteran received psychiatric treatment for increased PTSD symptoms of anger, irritability, social withdraw, nightmares, and intrusive thoughts of the death of her first husband, and the Veteran was treated until December 1999.  The service psychiatric examiner stated that the symptoms had improved during treatment, but the Veteran still endorsed symptoms of social withdrawal.  These mental health records addressed in the December 1999 service treatment record are not associated with the claims file, indicating that the service treatment records are incomplete.  

In January 2000, two months prior to release from active duty, the Veteran was afforded a VA examination to help assess the nature and etiology of any psychiatric disability, in connection with a claim for service connection for PTSD.  At that time, the Veteran reported the onset of psychiatric symptoms, including depression, after the death of her first husband in 1988.  The Veteran reported receiving outpatient counseling at an Army hospital after the incident, and continued therapy when she was stationed in Hawaii.  The Veteran reported stopping therapy while stationed in Colorado from 1993 to 1995, but in 1995, after being transferred to Fort Hood, she experienced the worsening of psychiatric symptoms, including panic attacks and extreme anxiety, as well as social withdrawal.  At that time, the VA examiner diagnosed chronic PTSD.  The Board notes that the Veteran is service connected for PTSD from March 2000.  

In February 2002, the Veteran sought VA treatment for psychiatric symptoms.  At that time, the Veteran continued to endorse panic attacks and anxiety.  A January 2005 VA treatment note indicates that the Veteran stopped taking psychiatric medication, but continued to have problems controlling her emotions and anger.  

In February 2006, the Veteran sought psychiatric treatment from the VA Medical Center in South Florida.  At that time, the Veteran reported symptoms of PTSD since her first husband's death, with current anxiety, sleep impairment, irritability, and avoidance.  A March 2006 VA treatment note indicates that the Veteran experienced hallucinations of her dead husband while on active duty, as well as developing panic attacks, irritability, lability, and difficulty focusing and getting tasks accomplished at work.  

A February 2008 VA treatment note indicates that the Veteran reported psychiatric symptoms beginning after the death of her first husband, and that she received extensive counseling while on active duty.  The Veteran endorsed prior symptoms of anger problems beginning after the death of her husband, as well as panic attacks and fear of crowds and large groups of people, but stated that at that time (in February 2008), she had little psychiatric symptomatology.  The VA psychiatrist diagnosed Axis I disorders of PTSD and to rule out bipolar disorder.  

In February 2009, the Veteran sought psychiatric treatment at the VA Medical Center in Dallas.  At that time, she endorsed psychiatric symptoms that began with the death of her first husband.  The VA examiner noted, that after reviewing the treatment records, it appeared that, after sustained treatment for depressive symptoms with Celexa, the Veteran experienced hypomanic symptoms, including irritability, psychomotor agitation, and sleep impairment.  

In April 2009, the Veteran was afforded a VA examination regarding the severity of the service-connected PTSD.  At that time, the VA examiner opined that the PTSD had largely resolved, that the Veteran's current symptomatology is related to the bipolar disorder, and that the symptom of sleep impairment is a symptom of PTSD, which increases (aggravates) the bipolar symptoms of irritability, impulse control, and violence.  

In September 2014, the Veteran was afforded another VA examination to help assess the etiology of the bipolar disorder.  At that time, the VA examiner opined that, based on review of service treatment records, which do not contain record of continued treatment for a psychiatric disorder, and VA treatment records, the bipolar disorder was not caused by the PTSD or aggravated by the PTSD, as the symptoms of PTSD were in remission and the exacerbation of symptomatology occurred after service while in school and working with the Internal Revenue Service (IRS).  

The Board finds the September 2014 VA examiner's opinion to have no probative value as it is based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  The VA examiner based the opinion on the factual assumption that there are no service treatment records indicating psychiatric symptomatology during service, and relied only on the December 1999 statement indicating that most symptoms resolved, without considering the Veteran's report of symptoms that the Veteran is competent to report.  See Layno, 6 Vet. App. at 470.  VA treatment records show the Veteran consistently reported extensive psychiatric treatment during service and onset of psychiatric symptomatology of irritability, depression, social withdrawal, anxiety, and panic attacks during service, which includes symptoms that the September 2014 and April 2009 VA examiners specifically attributed to the bipolar disorder and not to the PTSD.  Furthermore, the Board finds that the service treatment records associated with the record are incomplete, as the December 1999 service treatment record states the Veteran received treatment from 1998 to December 1999, and those records are not of file.  For these reasons, the Board affords this opinion no probative value.  Reonal, 5 Vet. App. at 461.  

For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the bipolar disorder was "incurred in" service.  38 U.S.C.A. § 5107;	 38 C.F.R. § 3.102.  The grant of direct service connection for bipolar disorder renders moot all other theories of service connection.  

Increased Rating for PTSD 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.   

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the increased rating period on appeal.

The Veteran is in receipt of a 30 percent disability rating from February 3, 2009 for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 10 percent rating is assigned for occupational and social impairment due to mild and transient symptoms that decrease work efficiency and ability to perform occupational tasks only during significant stress or with symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's acquired psychiatric disorder symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating.  See Mauerhan v. Principi,  16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

Considerations in rating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Within the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a  depressed patient who avoids friends, neglects family, and is unable to do work).  See DSM-IV at 46-47.

Throughout the course of the appeal, the Veteran contends she is entitled to a 	 70 percent rating for her psychiatric symptoms.  The Veteran has endorsed symptoms of high anxiety, irritability, chronic sleep impairment, poor concentration, hypervigilance, avoidance of crowds and large groups of people, severe depression, and loss of friends due to an inability to maintain relationships.  See May 2010 substantive appeal.  

The Veteran was afforded a VA examination in April 2009 to help assess the severity of the psychiatric disabilities.  At that time, the Veteran endorsed symptoms of poor sleep, irritability with periods of violence, mood swings, agitation, inability to concentrate, depression, mania, panic attacks, and loss of interest in activities.  The Veteran reported choking a friend and shaking her daughter when she was an infant and was crying.  The Veteran reported she used to have hallucinations of seeing and hearing her dead husband, but the VA examiner reported that the Veteran does not have current delusions or hallucinations.  The Veteran reported memory problems when she does not take her medication.  The VA examiner reported that the Veteran is unable to maintain minimal personal hygiene and other basic activities of daily living.  The VA examiner noted moderate panic attacks that occur about once a month that last for 20-30 minutes, daily moderate to severe depression, moderate situational anxiety, and violent outbursts approximately four times per week.  The VA examiner opined that the PTSD appears resolved but that the Veteran has bipolar symptoms.  The VA examiner did not opine as to which symptom were related to the PTSD and which symptoms are symptoms of bipolar disorder.  The VA examiner opined that the Veteran's unemployment is due to the bipolar disorder, and that the psychiatric symptoms result in occupational and social deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  The VA examiner assigned a GAF score of 61.  

The Veteran was afforded another VA examination in September 2014 to help assess the severity of the psychiatric disabilities.  At that time, the Veteran reported symptoms of depression and mania.  The Veteran reported that she mismanages money, and her husband, who is the Veteran's fiduciary, had blocked her access to their bank accounts.  The Veteran reported she will stay at home and watch TV, crochet, or sew, and that she avoids going to places with people, like restaurants, unless it is empty, but will go to her daughter's school and sporting events.  The Veteran continued to endorse diminished interest and participation in activities.  The Veteran reported desires to stab people, and will not allow anyone in the kitchen with her while she is cooking.  The VA examiner noted the Veteran has the ability to maintain minimal personal hygiene and basic activities of daily living as she still is able to cook, but she does not clean or do laundry.  The Veteran reported less panic attacks than before, but still endorsed occasional panic attacks when being around people, such as dinning out or going to the movies.  The Veteran reported having suicidal thoughts during depressive periods, and stated she never reported them out of fear of being hospitalized.  The VA examiner opined that the Veteran has occupational and social impairment with occasional decrease in work efficiency, and additionally opined that bipolar symptoms and PTSD can be differentiated, with bipolar symptoms of manic episodes, irritability, suspiciousness, depression, and low motivation.  The VA examiner based the opinion on the fact that the PTSD appears to be resolved as there is no record of symptoms or treatment during service or after service until the first VA mental disorder examination in January 2000, when she applied for service connection for PTSD.  The VA examiner did not assign a GAF score.  

Review of VA treatment records for the period on appeal show that the Veteran has had treatment for the psychiatric disabilities for the entire rating period on appeal.  In a February 2008 VA treatment record, the Veteran gave a past history of social withdrawal, panic attacks, fear of crowds and groups of people, anger problems, and hallucinations of her dead husband, with the onset of all mood problems, depression, and anger after the death of her husband; however, at that time, the Veteran reported that she currently was happy, had friends, was less angry, and was working full time as an auditor.  

In February 2009, the Veteran relocated to Dallas, and began to receive VA mental health treatment there.  The VA treatment records at the Dallas VA Medical Center from February 2009 to present show a history of psychiatric symptoms of depression, social withdrawal, irritability, and anxiety.  The Veteran reports being easily agitated and getting into fights, including physical fights.  The Veteran reported thoughts of violence to harm others, including desires to stab people, but denied ever acting on those impulses.  The Veteran additionally reported some cognitive and memory impairment during this time, as well as chronic sleep impairment, and occasional hallucinations.  The Veteran reported no longer being able to work because of the symptoms.  During VA treatment, the Veteran would report lessening of symptoms, only to report an exacerbation of symptoms a few months later, especially during periods when the Veteran stops taking her medication.  A January 2009 VA treatment note (one month prior to the date of claim for increase) assigned a GAF score of 60, and at that time, the Veteran endorsed no current psychiatric symptomatology.  However, no GAF scores were assigned by the treating psychiatrist during the period on appeal from February 3, 2009.  

After review of all the evidence, both medical and lay, and resolving reasonable doubt in favor of the Veteran, the Board finds that the symptoms of bipolar disorder and the symptoms of PTSD cannot be differentiated from each other; therefore, the Board will rate the symptoms of both PTSD and bipolar disorder together.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (stating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record); see also 38 C.F.R. § 4.14 (2015) (both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided).

While the September 2014 VA examiner opined that the current occupational and social impairment is due to the bipolar disorder and not the PTSD, and identified symptoms that are attributable to the bipolar disorder, the VA examiner did not provide any rationale as to why those symptoms, such as irritability, suspiciousness, depression, and low motivation, are only attributed to bipolar disorder, when those symptoms are also symptoms typical of PTSD.  See DSM-5.  Furthermore, as discussed above, the September 2014 VA opinion relied on an inaccurate factual premise that the psychiatric symptomology resolved during service, leading to the assumption that the symptomatology is related to the bipolar disorder.  As discussed above, the Board has found that the psychiatric symptoms originally attributed to PTSD did not resolve during active duty but continued after service separate; therefore, the opinion cannot be afforded probative value.  Reonal, 5 Vet. App. at 461.  As the Board notes that many of the Veteran's symptoms can be attributed both PTSD and bipolar disorder, the symptomatology cannot be differentiated, and the Board will rate all the psychiatric symptomatology as due to the service-connected PTSD, which the Board currently has jurisdiction to rate.  See 38 C.F.R. § 4.130.

The Board next finds that, after review of all the medical and lay evidence, for the rating period on appeal from February 3, 2009, the psychiatric symptomatology has more nearly approximated occupational and social impairment with deficiencies in most areas that more nearly approximate the criteria for a 70 percent disability rating under Diagnostic Code 9411 based on symptoms of suicidal ideation, impaired impulse control, including irritability with periods of unprovoked violence and periods of excessive spending, and difficulty adapting to stressful circumstances, including work or a work-like setting.

Both the April 2009 and September 2014 VA examination reports provide specific assessments of occupational and social impairment- occupational and social impairment in most areas, and occupational and social impairment with occasional decrease in work efficiency, respectively.  The Board has considered and weighed each examiner's assessment; however, the ultimate determination as to the level of occupational and social impairment due to symptoms is an adjudicative determination.  The Board has considered the examination reports assessment on this question, but in light of the other evidence of record, including the both examination's notations of the current symptomatology and VA treatment records, which include symptoms of suicidal ideation during periods of depression, impaired impulse control with periods of unprovoked violence, and difficulty in adapting to stressful circumstances, the Board finds that the April 2009 VA examiner's overall assessment of occupational and social impairment in most areas is of more probative value than the September 2014 VA examiner's assessment of the degrees of occupational and social functioning.  

The Board has additionally weighed and considered the GAF scores assigned.  The Veteran was assigned a GAF score of 60 one month prior to the rating period, and a GAF score of 61 at the April 2009 VA examination.  No other GAF scores were recorded during the rating period on appeal.  GAF scores from 61 to 70 reflect some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Board has considered these scores, but in light of the other evidence of record, including the April 2009 VA examiner's opinion of occupational and social impairment in most areas, as well at the VA treatment records' indication of more serious symptomatology, the Board finds that the GAF scores of 60 and 61 are of less probative value than the other assessments of occupational and social impairment of record.  

The Veteran has expressly stated that she seeks a grant of 70 percent, and this decision is a full grant of benefits sought; nonetheless, the Board notes that the evidence of record does not suggest any criteria for a 100 percent rating for any portion of the rating period, as the evidence of record does not demonstrate total occupational and social impairment.  While the April 2009 VA examiner noted that, at that time, the Veteran was unable to perform certain activities of daily living, and the Veteran has endorsed experiencing occasional hallucinations during the period on appeal, the evidence of record does not show persistent hallucinations or delusions, gross impairment in thought processes or communication, grossly inappropriate behavior, memory loss for names of close relatives, own occupation, or own name, or a persistent danger of hurting herself of others.  Therefore, the weight of the evidence is against a finding of total occupational and social impairment for the entire rating period.  38 C.F.R. §§ 4.3, 4.7.  

The Board has also considered whether an increased disability rating in excess of 	 30 percent was warranted at any point during the one year period prior to February 3, 2009, the date of claim for the service-connected PTSD.  See Hart, 21 Vet. App. 505.  The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.	 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

As discussed above, the Veteran received VA treatment in February 2008, one year prior to the date of claim for increase on February 3, 2009.  At that time, the Veteran described her past psychiatric symptomatology, but endorsed little current psychiatric symptoms, stating she is happy, has friends, has less anger problems and is working full time.  She still endorsed some fear of crowds; however, she denied symptoms of that would support an increased rating in excess of 30 percent from February 12, 2008.  Furthermore, at the January 2009 VA treatment, the Veteran denied current psychiatric symptomatology; therefore, the Board finds that the criteria for an increased rating in excess of 30 percent was not met at that time, and date of entitlement to the 70 percent rating is ascertained is the date the claim was received, February 3, 2009.  

Extraschedular Analysis

The Board has considered whether referral for an extraschedular rating would have been warranted for PTSD for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."      38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.
 
Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and occupational and social impairment caused by the Veteran's PTSD are all specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria and Diagnostic Code 9411 specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested by depression, anxiety, panic attacks, chronic sleep impairment, impaired concentration, irritability, outbursts of anger, difficulty in adapting to stressful circumstances, including work or work like setting, suicidal ideation, and periods of hallucinations.  

These symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on her daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 	 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for bipolar disorder is granted. 

An increased rating of 70 percent, but no higher, for PTSD, from February 3, 2009, is granted.  


REMAND

TDIU

The Veteran asserts that she stopped working in October 2008 due to the service-connected PTSD and bipolar disorder.  See July 2009 application for increased compensation based on unemployability.  The Veteran asserts that, because her symptoms include trouble concentrating, she has trouble completing tasks at work and this has led to her unemployment.  See May 2010 substantive appeal.  

The April 2009 VA examiner opined that the Veteran was unemployed at that time due to the bipolar disorder; however, at the August 2009 VA general medical examination, the Veteran reported still being able to do work around the house, such as general housework of vacuuming, laundry, and cleaning the bathroom.  Furthermore, at the September 2014 VA examination, the Veteran reported being able to do activities such as sewing and crocheting, and participating in events with her daughter, such as school and sporting events.  The Board notes that the Veteran received a Bachelor's degree in 2003, worked as a revenue officer for the IRS, and then worked as a tax accountant until she stopped working in October 2008.  See July 2009 application for increased compensation due to unemployability.  

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)  (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue should be addressed. 
38 C.F.R. § 4.16(a), (b) (2015).   As the Board finds that there is insufficient evidence to determine whether the service-connected disabilities alone are severe enough to warrant a grant of TDIU, a opinion may help determine whether the service-connected disabilities preclude substantially gainful employment.

Accordingly, the issue of entitlement to TDIU is REMANDED for the following action:

1.  Ask a VA vocational or similar occupational specialist to evaluate the effect of all the service-connected disabilities on the Veteran's employability (the ability to obtain or maintain substantially gainful employment).  A medical, educational, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  

Specifically, the VA examiner is directed to assess the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities (PTSD with bipolar disorder, and left and right knee disabilities). 

The opinion should address whether the service-connected disabilities alone are so disabling as to render the Veteran unable to obtain or maintain substantially gainful employment.  The effects of treatments and medications used to treat the service-connected disabilities should be considered in the opinion.

A rationale for all opinions and a discussion of the facts and medical principles involved should be provided. 

2.  Then, readjudicate the issue of entitlement to TDIU.  If the benefit sought remains denied, provide the Veteran and representative with a supplemental statement of the case, and allow an appropriate period of time for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


